DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-10, 11, 32-33, 40, 53-54, 57, 59-60 and 63-64 are allowable.  The restriction requirement between species I-VII, as set forth in the Office Action mailed on 08/09/2018, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 61-62 directed to different species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable generic claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable.  See In re Ziegler 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Jansky on 07/07/2021.

The application has been amended as follows: 
Claims 55, 56 and 58 cancelled.
In claim 1, line 5, replaced “second end” with “open second end”.
In claim 1, line 8, replaced “the second end” with “the open second end”.
In claim 1, line 12, replaced “an open end” with “the open second end”.
In claim 1, line 11, deleted “and”.
In claim 1, line 14, added “; and an access port disposed on the pouch wall, wherein the access port sleeve surrounds the access port, and wherein the access port has a self-sealing characteristic so that upon removal of the laparoscope back through the access port, the access port reseals” after “to make the loop collapsible”.
In claim 5, line 1, replaced “the closure device” with “the first closure device”.
In claim 7, line 2, replaced “a self-sealing characteristic of the pouch wall” with “the self-sealing characteristic of the access port”.
In claim 11, line 8, replaced “being disposed” with “is configured to be disposed”

In claim 33, line 6, replaced “second end” with “open second end”.
In claim 33, line 10, replaced “the second end” with “the open second end”.
In claim 33, line 15, replaced “an open end” with “the open second end”.
In claim 53, line 5, deleted “a laparoscope port disposed on and connected to the neck portion near an inner surface of the neck portion, the laparoscope port being configured to receive a laparoscope;”.
In claim 53, line 10, replaced “second end” with “open second end”.
In claim 53, line 13, replaced “the second end” with “the open second end”.
In claim 53, line 14, added “; an access port disposed on the pouch wall, wherein the access port sleeve surrounds the access port, and wherein the access port has a self-sealing characteristic so that upon removal of the laparoscope back through the access port, the access port reseals” after “to receive the laparoscope;”.
In claim 53, line 15, replaced “an open end” with “the open second end”.
In claim 54, line 5, deleted “a laparoscope port disposed on and connected to the neck portion near an inner surface of the neck portion, the laparoscope port being configured to receive a laparoscope;”.
In claim 54, line 11, added “; an access port disposed on the pouch wall, wherein the access port sleeve surrounds the access port, and wherein the access port has a self-sealing characteristic so that upon removal of the laparoscope back through the access port, the access port reseals” after “to receive the laparoscope;”.
In claim 61, line 4, replaced “access port sleeve” with “the access port sleeve”.

Allowable Subject Matter
Claims 1, 3-10, 11, 32-33, 40, 53-54, 57, 59-64 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 33, 53 and 54, the prior art fails to disclose, in combination with other limitations of the claim, a retrieval device for removing tissue comprises an access port disposed on the pouch wall, wherein the access port sleeve surrounds the access port, and wherein the access port has a self-sealing characteristic so that upon removal of the laparoscope back through the access port, the access port reseals.  Regarding base claims 11 and 32, the prior art fails to disclose, in combination with other limitations of the claim, a retrieval device for removing tissue comprises a control valve in fluid communication with the inflatable rim, the control valve configured to dispose in a patient after rim is inflated.
The closest prior art US 2014/0330285 to Rosenblatt et al. discloses tissue retrieval bag for removal of tissue having a bag with an aperture with purse-string around the neck for closing the bag and multiple ports configured to receive laparoscopic instruments.  There is no motivation for modifying a self-sealing characteristic access port into the aperture of the bag since it is being use for collecting tissue and being closed by a purse-string.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771